' By the Court.
This action was tried together with another action by the same plaintiff against a corporation in which the defendant James was an officer. The purpose of each action was to recover a single claim. At that joint trial, the cases were submitted to the jury by a charge to which no exceptions were taken. The jury were instructed that a verdict could not be rendered in favor of the plaintiff against both defendants. A verdict was rendered in favor of the plaintiff in the action against the corporation and against the plaintiff in the action against the defendant James. A motion to set aside the verdict was filed by the *471defeated party in each action. The motion in the action against the corporation was granted. Then when the motion in the action against James came on later to be heard the plaintiff asked for several rulings to the effect that the setting aside of one verdict required the setting aside of the other verdict. There was no error of law in denying these requests or in denying the plaintiff’s motion. The granting or the denial of the motions rested in the sound discretion of the judge. There is nothing to show abuse of that discretion. There is nothing in this record as matter of law requiring that both cases be tried together until each reaches final judgment. Simmons v. Fish, 210 Mass. 563. Berggren v. Mutual Life Ins. Co. 231 Mass. 173, 176. Davis v. Boston Elevated Railway, 235 Mass. 482, 496, 497. Ryan v. Hickey, 240 Mass. 46. Anti v. Boston Elevated Railway, 247 Mass. 1, 5.

Exceptions overruled.